Citation Nr: 0524598	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for arthritis of the left 
and right ankles.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for arthritis of the 
left ankle and for arthritis of the right ankle.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required.


REMAND

In his April 2004 substantive appeal, the veteran requested 
to testify before a traveling section of the Board to be held 
at the RO (i.e., a Travel board hearing).  In the interim, he 
met with an RO Decision Review Officer at an informal 
conference, and he was not scheduled for the Travel Board 
hearing.  However, since then, the veteran has reprised his 
request to appear at a Travel Board hearing. 

As this is the veteran's first and only request for a hearing 
before the Board, the Board concludes that there is 
sufficient cause to remand the case to the RO to permit the 
RO to schedule the veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for the requested 
Travel Board hearing at the RO, in the 
order that this request was received.

By this remand, the Board expresses no opinion as to the 
ultimate outcome of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO must treat this claim expeditiously.  Claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims must be handled expeditiously.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

